AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for thH_                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                  QUANAH M. SPENCER,
                                                                                                              Nov 18, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-100-RMP
 CITY OF SPOKANE, a municipal corporation in and for                 )
 the State of Washington, GREGORY PAUL LEBSOCK,                      )
       in his individual and official capacities, et al.

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants' Motion for Summary Judgment (ECF No. 26) is GRANTED. Plaintiff's claims are DISMISSED WITH
u
              PREJUDICE as to Defendants Lebsock and City of Spokane, and Judgment is entered for Defendants. Defendants'
              Motion for Judgment on the Pleadings (ECF No. 21) is GRANTED. Plaintiff's claims are DISMISSED WITH
              PREJUDICE as to Defendants Evans and Spokane County, and Judgment is entered for Defendants. Plaintiff's Rule
              56(d) Motion to Continue (made in ECF No. 36) is DENIED.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Malouf Peterson                                        on a motions regarding
      ECF Nos. 21, 26, 36.


Date: 11/18/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                           %\ Deputy Clerk

                                                                            Lennie Rasmussen
